Case 1:19-cv-00306-RBJ Document 28-12 Filed 09/12/19 USDC Colorado Page 1 of 1




                                                                     EXHIBIT
    SECTION III - COMPENSATION                    PROGRAM                  L
    Compensation Program

    Your understanding of our compensation program is important to us. The following principles
    guide the decisions that we make in the design and ongoing administration of our compensation
    program.

        •    Every Associate's pay will be fair and equitable when compared with the pay of other
             CSG Associates.
        •    Every Associate is entitled to an explanation of how his/her pay is determined.
        •   The rates of pay at CSG will be competitive with the average rates paid for comparable
            jobs in the industry.
        •    Pay increases will be awarded in such a way as to stimulate and reward superior levels of
            performance on the part of the CSG Associate.
        •   The pay program will be structured to comply with all applicable State and Federal
            statutes and regulations.

    Hours of Work

    A work week consists of 7 consecutive 24-hour days. A normal full-time work week consists of
    40 hours. Any non-exempt Associate who works in excess of 40 hours in a given work week
    will be eligible for overtime pay; however, prior approval for OT must be obtained. Please refer
    to CSG Overtime Policy.

    Because of the nature of the services we provide, you may be called upon to change your work
    schedule as required by staffing and workload. Decisions regarding work schedules are always
    made with the benefit of the customer in mind. While work schedules are not changed
    capriciously, it is important for Associates to understand that the need to make such changes in
    work schedules may, in fact, arise. Your Transcription Coordinator will inform you as far in
    advance as possible if such changes are necessary.

    Full time Associates will receive 1 day of rest in every calendar week.

    Pay Policies/Practices

    All Associates are paid semimonthly. Each pay period begins on the 1st or the 16th of the month.
    Please refer to annual Payroll Schedule for anticipated pay days.

    Associates of CSG are required to have direct deposit to have their paycheck deposited directly
    into their checking or savings account. Forms for initiating direct deposit will be made available
    from Support Services to all Associates at the time of hire.

    Direct deposit pay stubs are available on the CSG website and may be printed and/or saved for
    your records.


                                                                                     Page 7 of 18

                                                                                              DT 0011
